OPINION — AG — ** COUNTY SEPARATE SCHOOL IMPROVEMENT BONDS — PURCHASING SCHOOL LAND ** QUESTION: CAN MONEYS DERIVED BY A COUNTY FROM THE SALE OF " COUNTY SEPARATE SCHOOL IMPROVEMENT BONDS ", SUCH AS AUTHORIZED UNDER 70 O.S. 907.1 [70-907.1] TO 70 O.S. 907.7 [70-907.7], VOTED FOR THE FOLLOWING USES, TO WIT: " PURCHASING SCHOOL SITES, ERECTING SCHOOL BUILDINGS, PURCHASING SCHOOL FURNITURE AND FIXTURES, MAKING SCHOOL BUILDING REPAIRS, MAKING SCHOOL SITE IMPROVEMENTS " MAY BE EXPENDED BY THE BOARD OF COUNTY COMMISSIONERS PURSUANT TO CONTRACT UNDER WHICH THE COUNTY WILL PAY THE CONTRACTOR " CASH PLUS A REASONABLE PERCENTAGE FOR SUPERVISION, BUT PRESCRIBING A MAXIMUM OVERALL COST ". (EXPENDITURES, SEALED PROPOSALS, COMPETITIVE BIDDING, SCHOOLS, IMPROVEMENTS) CITE: 70 O.S. 199 [70-199], 70 O.S. 907.1 [70-907.1] [70-907.1], 70 O.S. 907.7 [70-907.7] (FRED HANSEN)